UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 8, 2009 Date of earliest event reported: July 24, 2009 El Paso Pipeline Partners, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33825 26-0789784 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation) Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)420-2600 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On July 24, 2009, El Paso Corporation (“El Paso”) contributed to El Paso Pipeline Partners, L.P. (“EPB” or the “Partnership”) an 18 percent general partner interest in Colorado
